Exhibit 10.1

EXECUTION VERSION

INCREMENTAL JOINDER AGREEMENT NO. 5 AND

FIFTH AMENDMENT TO CREDIT AGREEMENT

This INCREMENTAL JOINDER AGREEMENT NO. 5 AND FIFTH AMENDMENT TO CREDIT AGREEMENT
(this “Fifth Amendment”), dated as of February 8, 2019 and effective as of the
Effective Date (as hereinafter defined), is made and entered into by and among
STATION CASINOS LLC, a Nevada limited liability company (the “Borrower”), the
GUARANTORS party hereto, RED ROCK RESORTS, INC. (“RRR”), STATION HOLDCO LLC
(“Holdco”, and together with the Borrower, the Guarantors party hereto and RRR,
the “Station Parties”), each of the INCREMENTAL REVOLVING FACILITY LENDERS (as
hereinafter defined) party hereto, each of the EXTENDING REVOLVING LENDERS (as
hereinafter defined) party hereto, each of the EXTENDING TERM A-3 FACILITY
LENDERS (as hereinafter defined) party hereto, each of the L/C LENDERS (as
hereinafter defined) party hereto, the SWINGLINE LENDER party hereto and
DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as administrative agent under the
Existing Credit Agreement referred to below (together with its successors and
assigns in such capacity, the “Administrative Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 8,
2016 (as amended by that certain First Amendment to Credit Agreement, dated as
of January 30, 2017, that certain Incremental Joinder Agreement, dated as of
January 30, 2017, that certain Second Amendment to Credit Agreement, dated as of
April 5, 2017, that certain Incremental Joinder Agreement No. 2 and Third
Amendment to Credit Agreement, dated as of May 2, 2017, that certain Incremental
Joinder Agreement No. 3, dated as of May 10, 2017, and that certain Incremental
Joinder Agreement No. 4 and Fourth Amendment to Credit Agreement, dated as of
September 21, 2017, and as it may be further amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Existing
Credit Agreement”), among the Borrower, the Guarantors, the banks, financial
institutions and other entities from time to time party thereto as lenders
(including the L/C Lenders and the Swingline Lender), Administrative Agent,
Deutsche Bank AG Cayman Islands Branch, as collateral agent, and the other
parties thereto;

WHEREAS, pursuant to Section 13.04(a)(vii) of the Existing Credit Agreement, the
Required Pro Rata Lenders may amend, waive or modify any provision of
Section 10.08 of the Existing Credit Agreement;

WHEREAS, pursuant to Section 2.12 of the Existing Credit Agreement, the Borrower
has requested that those certain financial institutions party hereto and listed
on Schedule A hereto (the “Incremental Revolving Facility Lenders”) provide in
the aggregate $115,000,000 in Incremental Revolving Commitments (the
“Incremental Revolving Facility Commitments” and the loans made thereunder, the
“Incremental Revolving Facility Loans”);

WHEREAS, the Borrower has requested that the Lenders party hereto agree to amend
the Existing Credit Agreement subject to and in accordance with the terms and
conditions set forth herein to, among other things, (i) pursuant to Section 2.13
of the Existing Credit Agreement, provide for the extension of the existing Term
A-3 Facility Loans held by each Extending Term A-3 Facility Lender in the form
of a new Tranche of Extended Term Loans (which will be



--------------------------------------------------------------------------------

designated as the Term A-4 Facility Loans and have the terms and conditions set
forth in this Fifth Amendment and the Amended Credit Agreement (as defined
below)) and (ii) pursuant to Section 2.13 of the Existing Credit Agreement,
provide for the extension of (x) the existing Revolving Commitments (and
Revolving Loans thereunder) held by each Revolving Lender party hereto and
(y) the Incremental Revolving Facility Commitments provided hereunder by the
Incremental Revolving Facility Lenders, in the form of a new Tranche of
Revolving Commitments (which will be designated as the Fifth Amendment Revolving
Commitments and have the terms and conditions set forth in this Fifth Amendment
and the Amended Credit Agreement (as defined below));

WHEREAS, pursuant to Section 13.04(e), the Existing Credit Agreement may be
amended by Borrower and Administrative Agent to effect administrative changes
that are not adverse to any Lender or to permit any changes requested or
required by any Governmental Authority that are not materially adverse to any
Lender;

WHEREAS, each Incremental Revolving Lender, Revolving Lender, Term A-3 Facility
Lender, L/C Lender and Swingline Lender party hereto and the Administrative
Agent is willing, on the terms and subject to the conditions set forth below, to
enter into this Fifth Amendment and to consent to the amendments of and waivers
under the Amended Credit Agreement described herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Definitions. Except as otherwise expressly provided herein,
capitalized terms used in this Fifth Amendment (including in the Recitals and
the introductory paragraph above) shall have the meanings given in the Amended
Credit Agreement (as defined below), and the rules of construction set forth in
the Amended Credit Agreement shall apply to this Fifth Amendment.

ARTICLE II

AMENDMENTS TO CREDIT AGREEMENT

SECTION 2.1 Amendments to Existing Credit Agreement.

(a) Subject to the conditions and upon the terms set forth in this Fifth
Amendment and in reliance on the representations and warranties of the Station
Parties set forth in this Fifth Amendment, the Borrower, the other Station
Parties, each of the Incremental Revolving Facility Lenders, L/C Lenders,
Swingline Lender, Revolving Lenders and Term A-3 Facility Lenders party hereto
and the Administrative Agent agree that on the Effective Date, simultaneously
with the effectiveness of the provisions of Articles III, IV and V below, the
Existing Credit Agreement shall be amended as set forth in Exhibit A attached
hereto (double underlining indicates new language and strikethrough indicates
language that has been deleted) (the Existing Credit Agreement, as so amended by
this Fifth Amendment, the “Amended Credit Agreement”).

 

2



--------------------------------------------------------------------------------

(b) The corresponding Annexes to the Existing Credit Agreement are hereby
restated as set forth in the Amended Credit Agreement.

(c) Each of the Incremental Revolving Facility Lenders, Revolving Lenders and
Term A-3 Facility Lenders party hereto, on behalf of itself and its successors
and assigns, hereby agrees and elects to decline all prepayments of the
Revolving Loans under the Fifth Amendment Revolving Commitments (and
corresponding reductions in its Fifth Amendment Revolving Commitments)
(including the Incremental Revolving Facility Loans (and corresponding
reductions in its Incremental Revolving Facility Commitments)) and the Term A-4
Facility Loans to be made pursuant to Sections 2.10(a)(iii) and 2.10(a)(iv) of
the Amended Credit Agreement from and after the Effective Date.

ARTICLE III

AGREEMENT TO MODIFY TERM A-3 FACILITY LOANS INTO TERM A-4

FACILITY LOANS

SECTION 3.1 Term Loans Modified. Pursuant to Section 2.13 of the Existing Credit
Agreement, each Term A-3 Facility Lender party hereto (each such Term A-3
Facility Lender with respect to its Extending Term A-3 Facility Loans (as
defined below), an “Extending Term A-3 Facility Lender”) hereby severally agrees
that effective on the Effective Date, the existing Term A-3 Facility Loans of
such Extending Term A-3 Facility Lender in the amount set forth on Schedule B
hereto (such Term A-3 Facility Loans, the “Extending Term A-3 Facility Loans”)
shall automatically, and without further action by such Extending Term A-3
Facility Lender, be modified to become a new Tranche of Extended Term Loans to
be designated as the “Term A-4 Facility Loans” having the terms and conditions
set forth therefor in this Fifth Amendment and the Amended Credit Agreement. On
the Effective Date, the Administrative Agent shall revise the Register to
reflect the modification of the Extending Term A-3 Facility Loans of the
Extending Term A-3 Facility Lenders into Term A-4 Facility Loans. The existing
Term A-3 Facility Loans that are not Extending Term A-3 Facility Loans shall
retain their existing terms and conditions except as expressly provided in this
Fifth Amendment and the Amended Credit Agreement.

SECTION 3.2 Agreements of Extending Term A-3 Facility Lenders. Each Extending
Term A-3 Facility Lender acknowledges and agrees that upon its execution of this
Fifth Amendment that (i) such Extending Term A-3 Facility Lender shall on and as
of the Effective Date, but solely with respect to its Extending Term A-3
Facility Loans, become a “Term A-4 Facility Lender” under, and for all purposes
of, the Amended Credit Agreement and the other Credit Documents, shall be
subject to and bound by the terms thereof, shall perform all the obligations of
and shall have all rights of a Lender thereunder, and (ii) all of its Extending
Term A-3 Facility Loans shall automatically, and without further action by such
Extending Term A-3 Facility Lender, be converted to Term A-4 Facility Loans and
have all of the terms therefor set forth in this Fifth Amendment and the Amended
Credit Agreement. Each Extending Term A-3 Facility Lender has delivered herewith
to the Borrower and the Administrative Agent such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Extending Term A-3 Facility Lender may be required to deliver to the
Borrower and the Administrative Agent pursuant to Section 5.06 of the Amended
Credit Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

AGREEMENT TO PROVIDE INCREMENTAL REVOLVING FACILITY COMMITMENTS

SECTION 4.1 Agreement to Provide Incremental Revolving Facility Commitments.
Each Incremental Revolving Facility Lender hereby agrees, severally and not
jointly, to provide its respective Incremental Revolving Facility Commitment as
set forth on Schedule A annexed hereto on the terms set forth in this Fifth
Amendment, and its Incremental Revolving Facility Commitment shall be binding as
of the Effective Date.

SECTION 4.2 New Loans and Commitments. The Incremental Revolving Facility
Commitment of each Incremental Revolving Facility Lender is in addition to such
Incremental Revolving Facility Lender’s existing Loans and Commitments under the
Existing Credit Agreement, if any (which shall continue under and be subject in
all respects to the Amended Credit Agreement), and, immediately after giving
effect to the amendments contemplated hereby, will be subject in all respects to
the terms of the Amended Credit Agreement (and, in each case, the other Credit
Documents).

SECTION 4.3 Incremental Revolving Facility Commitments.

(a) This Fifth Amendment represents Borrower’s request for Incremental Revolving
Facility Commitments to be provided on the terms set forth herein on the
Effective Date and for the Incremental Revolving Facility Loans to be made
thereunder to be funded from time to time after the Effective Date in accordance
with the Amended Credit Agreement.

(b) The Incremental Revolving Facility Commitments may be drawn from time to
time after the Effective Date in accordance with Section 2.01(a) of the Amended
Credit Agreement and shall terminate as set forth in Section 2.04(a)(iv) of the
Amended Credit Agreement. The Incremental Revolving Facility Loans borrowed
under the Incremental Revolving Facility Commitments shall be repaid in
accordance with Section 3.01(a) of the Amended Credit Agreement. To the extent
necessary for the Revolving Loans and participation interests in L/C Liabilities
and Swingline Loans to be held by the Revolving Lenders and the Incremental
Revolving Facility Lenders ratably in accordance with their respective Revolving
Commitments after giving effect to this Fifth Amendment, the Revolving Lenders
and Incremental Revolving Facility Lenders shall assign, transfer or purchase,
as applicable, interests in the Revolving Loans, L/C Liabilities and Swingline
Loans in accordance with Section 2.12(d) of the Amended Credit Agreement as if
the Incremental Revolving Facility Commitments were Incremental Revolving
Commitments incurred on the Effective Date.

 

4



--------------------------------------------------------------------------------

SECTION 4.4 Agreements of Revolving Lenders. Each Incremental Revolving Facility
Lender acknowledges and agrees that upon its execution of this Fifth Amendment
that such Incremental Revolving Facility Lender shall on and as of the Effective
Date become, or continue to be, a “Revolving Lender” under, and for all purposes
of, the Amended Credit Agreement and the other Credit Documents, shall be
subject to and bound by the terms thereof, shall perform all the obligations of
and shall have all rights of a Lender thereunder, and shall make available such
amount to fund its ratable share of outstanding Incremental Revolving Facility
Loans from time to time after the Effective Date in accordance with the Amended
Credit Agreement. Each Incremental Revolving Facility Lender has delivered
herewith to the Borrower and the Administrative Agent such forms, certificates
or other evidence with respect to United States federal income tax withholding
matters as such Incremental Revolving Facility Lender may be required to deliver
to the Borrower and the Administrative Agent pursuant to Section 5.06 of the
Amended Credit Agreement.

ARTICLE V

AGREEMENT TO MODIFY CLOSING DATE REVOLVING COMMITMENTS AND INCREMENTAL REVOLVING
FACILITY COMMITMENTS INTO FIFTH AMENDMENT REVOLVING COMMITMENTS

SECTION 5.1 Revolving Commitments Modified. Pursuant to Section 2.13 of the
Existing Credit Agreement, each Revolving Lender party hereto and each
Incremental Revolving Facility Lender party hereto (each such Revolving Lender
and Incremental Revolving Facility Lender with respect to its Extending
Revolving Commitments (as defined below), an “Extending Revolving Lender”)
hereby severally agrees that effective on the Effective Date, the existing
Closing Date Revolving Commitments and Incremental Revolving Facility
Commitments provided on the Effective Date pursuant to Section 5.1 of such
Extending Revolving Lender in the amount forth on Schedule C hereto (such
Closing Date Revolving Commitments and Incremental Revolving Facility
Commitments, the “Extending Revolving Commitments”) shall automatically, and
without further action by such Extending Revolving Lender, be modified to become
a new Tranche of Revolving Commitments to be designated as the “Fifth Amendment
Revolving Commitments” having the terms and conditions set forth therefor in
this Fifth Amendment and the Amended Credit Agreement. On the Effective Date,
the Administrative Agent shall revise the Register to reflect the modification
of the Extending Revolving Commitments (and Revolving Loans thereunder) of the
Extending Revolving Lenders into Fifth Amendment Revolving Commitments (and
Revolving Loans thereunder). The existing Closing Date Revolving Commitments
that are not Extending Revolving Commitments shall retain their existing terms
and conditions except as expressly provided in this Fifth Amendment and the
Amended Credit Agreement.

SECTION 5.2 Agreements of Extending Revolving Lenders. Each Extending Revolving
Lender acknowledges and agrees that upon its execution of this Fifth Amendment
that (i) such Extending Revolving Lender shall on and as of the Effective Date,
but solely with respect to its Extending Revolving Commitments, become a “Fifth
Amendment Extending Revolving Lender” under, and for all purposes of, the
Amended Credit Agreement and the other Credit Documents, shall be subject to and
bound by the terms thereof, shall perform all the obligations of and shall have
all rights of a Lender thereunder, and (ii) all of its Extending Revolving
Commitments (and

 

5



--------------------------------------------------------------------------------

Revolving Loans thereunder) shall automatically, and without further action by
such Extending Revolving Lender, be converted to Fifth Amendment Revolving
Commitments (and Revolving Loans thereunder) and have all of the terms therefor
set forth in this Fifth Amendment and the Amended Credit Agreement. Each
Extending Revolving Lender has delivered herewith to the Borrower and the
Administrative Agent such forms, certificates or other evidence with respect to
United States federal income tax withholding matters as such Extending Revolving
Lender may be required to deliver to the Borrower and the Administrative Agent
pursuant to Section 5.06 of the Amended Credit Agreement.

SECTION 5.3 Consent of L/C Lenders and Swingline Lender. Pursuant to
Section 2.13 of the Existing Credit Agreement, each L/C Lender and each
Swingline Lender hereby consents to the extension and modification of the
Extending Revolving Commitments of the Extending Revolving Lenders into Fifth
Amendment Revolving Commitments as set forth in this Fifth Amendment and the
Amended Credit Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

To induce (a) the Extending Term A-3 Facility Lenders to modify Term A-3
Facility Loans into Term A-4 Facility Loans, (b) the Incremental Revolving
Facility Lenders to provide the Incremental Revolving Facility Commitments,
(c) the Extending Revolving Lenders to modify Revolving Commitments into Fifth
Amendment Revolving Commitments and (d) the L/C Lenders, the Swingline Lender
and each Lender party hereto to agree to this Fifth Amendment, the Station
Parties represent to the Administrative Agent, the L/C Lenders, the Swingline
Lender, the Incremental Revolving Facility Lenders, the Extending Revolving
Lenders and the Extending Term A-3 Facility Lenders that, as of the Effective
Date and giving effect to all of the transactions occurring on the Effective
Date:

SECTION 6.1 Corporate Existence. Borrower and each other Station Party (a) is a
corporation, partnership, limited liability company or other entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization; (b)(i) has all requisite corporate or other
power and authority, and (ii) has all governmental licenses, authorizations,
consents and approvals necessary to own its Property and carry on its business
as now being conducted; and (c) is qualified to do business and is in good
standing in all jurisdictions in which the nature of the business conducted by
it makes such qualification necessary; except, in the case of clauses (b)(ii)
and (c) where the failure thereof individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.2 Action; Enforceability. Borrower and each other Station Party has
all necessary corporate or other organizational power, authority and legal right
to execute, deliver and perform its obligations under this Fifth Amendment and
to consummate the transactions herein contemplated; the execution, delivery and
performance by Borrower and each other Station Party of this Fifth Amendment and
the consummation of the transactions herein contemplated have been duly
authorized by all necessary corporate, partnership or other organizational
action on its part; and this Fifth Amendment has been duly and validly executed
and delivered by each Station Party and constitutes its legal, valid and binding
obligation, enforceable against each Station Party in

 

6



--------------------------------------------------------------------------------

accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws of general applicability from time to time in effect affecting the
enforcement of creditors’ rights and remedies and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

SECTION 6.3 No Breach; No Default.

(a) None of the execution, delivery and performance by any Station Party of this
Fifth Amendment nor the consummation of the transactions herein contemplated do
or will (i) conflict with or result in a breach of, or require any consent
(which has not been obtained and is in full force and effect) under (x) any
Organizational Document of any Station Party or (y) any applicable Requirement
of Law (including, without limitation, any Gaming Law) or (z) any order, writ,
injunction or decree of any Governmental Authority binding on any Station Party,
or tortiously interfere with, result in a breach of, or require termination of,
any term or provision of any Contractual Obligation of any Station Party or
(ii) constitute (with due notice or lapse of time or both) a default under any
such Contractual Obligation or (iii) result in or require the creation or
imposition of any Lien (except for the Liens created pursuant to the Security
Documents) upon any Property of any Station Party pursuant to the terms of any
such Contractual Obligation, except with respect to (i)(y), (i)(z), (ii) or
(iii) which would not reasonably be expected to result in a Material Adverse
Effect; and

(b) No Default or Event of Default has occurred and is continuing.

SECTION 6.4 Credit Document Representations. Each of the representations and
warranties made by the Borrower or any of the other Station Parties in or
pursuant to the Credit Documents to which such entity is a party, as amended
hereby, are true and correct in all material respects as of such date (except to
the extent such representations and warranties are qualified by “materiality” or
“Material Adverse Effect,” in which case such representations and warranties
shall be true and correct in all respects), as applicable, with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date (except to the extent such representations and
warranties are qualified by “materiality” or “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects)).

ARTICLE VII

CONDITIONS TO THE EFFECTIVE DATE

This Fifth Amendment shall become effective on the date (the “Effective Date”)
on which each of the following conditions is satisfied or waived:

SECTION 7.1 Execution of Counterparts. The Administrative Agent shall have
received executed counterparts of this Fifth Amendment from each Station Party,
the L/C Lenders, the Swingline Lender, the Incremental Revolving Facility
Lenders and the Lenders who have consented hereto (constituting collectively the
Required Tranche Lenders under the Existing Credit Agreement with respect to the
Revolving Facility and the Term A-3 Facility prior to giving effect hereto).

 

7



--------------------------------------------------------------------------------

SECTION 7.2 Corporate Documents. The Administrative Agent shall have received:

(a) certified true and complete copies of the Organizational Documents of each
Station Party and of all corporate or other authority for each Station Party
(including board of directors (or other applicable governing authority)
resolutions and evidence of the incumbency, including specimen signatures, of
officers) with respect to the execution, delivery and performance of this Fifth
Amendment and the extensions of credit hereunder, certified as of the Effective
Date as complete and correct copies thereof by the secretary or an assistant
secretary of each such Station Party (provided that, in lieu of attaching such
Organizational Documents and/or evidence of incumbency, such certificate may
certify that (x) since the Closing Date (or such later date on which the
applicable Station Party became party to the Credit Documents), there have been
no changes to the Organizational Documents of such Station Party and (y) no
changes have been made to the incumbency certificate of the officers of such
Station Party delivered on the Closing Date (or such later date referred to
above));

(b) a certificate as to the good standing of each Station Party as of a recent
date, from the Secretary of State (or other applicable Governmental Authority)
of its jurisdiction of incorporation; and

(c) a customary closing certificate of a Responsible Officer of the Borrower
certifying to the foregoing.

SECTION 7.3 Opinions of Counsel. The Administrative Agent shall have received a
favorable written opinion of (i) Milbank, Tweed, Hadley & McCloy, special New
York, Delaware and California counsel for the Station Parties and
(ii) Brownstein Hyatt Farber Schreck, LLP, special Nevada counsel for the
Station Parties, in each case (A) dated the Effective Date, (B) addressed to
Administrative Agent and the Lenders and (C) in a form reasonably satisfactory
to Administrative Agent.

SECTION 7.4 Fees, Costs and Expenses. All of the fees payable to the Fifth
Amendment Arrangers in connection with this Fifth Amendment in accordance with
separate fee letters (if any) entered into by the Borrower and each such Fifth
Amendment Arranger or Incremental Revolving Facility Lender and all of the
reasonable and documented out-of-pocket costs and expenses (including the
reasonable fees, expenses and disbursements of Latham & Watkins LLP and one
local counsel in each applicable jurisdiction reasonably deemed necessary by
Agents) incurred by the Agents in connection with the negotiation, preparation,
execution and delivery of this Fifth Amendment, the modification of Revolving
Commitments into Fifth Amendment Revolving Commitments, the modification of Term
A-3 Facility Loans into Term A-4 Facility Loans and the syndication of the
Incremental Revolving Facility Commitments shall have been or concurrently will
be paid.

 

8



--------------------------------------------------------------------------------

SECTION 7.5 Consent Fee. The Borrower shall have paid to the Administrative
Agent, (i) for the account of each Extending Term A-3 Facility Lender that has
delivered its executed signature page consenting to this Fifth Amendment, a
consent fee equal to 0.125% (12.5 bps) of the amount of such Extending Term A-3
Facility Lender’s Term A-3 Facility Loans modified into Term A-4 Facility Loans
on the Effective Date, and (ii) for the account of each Extending Revolving
Lender that has delivered its executed signature page consenting to this Fifth
Amendment, a consent fee equal to 0.125% (12.5 bps) of the amount of such
Extending Revolving Lender’s Revolving Commitments (other than Incremental
Revolving Facility Commitments) modified into Fifth Amendment Revolving
Commitments on the Effective Date.

SECTION 7.6 No Default or Event of Default; Representations and Warranties True.
Both immediately prior to and immediately after giving effect to this Fifth
Amendment and all of the transactions contemplated in connection therewith:

(a) no Event of Default shall have occurred and be continuing; and

(b) each of the representations and warranties made by the Station Parties in
Article VI hereof and in Article VI of the Existing Credit Agreement and in
Article VI of the Amended Credit Agreement and in each of the other Credit
Documents to which it is a party shall be true and correct in all material
respects on and as of the Effective Date (it being understood and agreed that
any such representation or warranty which by its terms is made as of an earlier
date shall be required to be true and correct in all material respects only as
such earlier date, and that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on the applicable date).

SECTION 7.7 Flood Insurance Requirements. Administrative Agent shall have
received from Borrower (i) a completed “Life-of-Loan” Federal Emergency
Management Agency standard flood hazard determination with respect to each
Mortgaged Real Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by Borrower and the
applicable Station Party relating thereto) and (ii) if any portion of any
Mortgaged Real Property is located in an area identified by the Federal
Emergency Management Agency (or any successor agency) as a special flood hazard
area with respect to which flood insurance has been made available under the
National Flood Insurance Act of 1968, the applicable Station Party shall have,
with a financially sound and reputable insurer (determined at the time such
insurance was obtained), flood insurance in an amount and otherwise sufficient
to comply with all applicable rules and regulations promulgated pursuant to such
Flood Insurance Laws and deliver evidence of such compliance in form and
substance reasonably acceptable to Administrative Agent.

SECTION 7.8 Notice of Borrowing or Notice of Conversion/Continuation. If
requested by the Administrative Agent, the Administrative Agent shall have
received a Notice of Borrowing or a Notice of Continuation/Conversion, as
applicable, duly completed and complying with Section 4.05 of the Existing
Credit Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 7.9 Pro Forma Compliance; Incremental Loan Amount. (a) Borrower shall be
in compliance with the Financial Maintenance Covenants (as in effect under the
Existing Credit Agreement) on a Pro Forma Basis as of the most recent
Calculation Date (calculated in accordance with Section 2.12(b)(v) of the
Existing Credit Agreement), (b) the aggregate amount of all Incremental
Revolving Commitments, New Term Loans, Incremental Term A Loans, Incremental
Term B Loans and Incremental Equivalent Debt issued or incurred (but excluding
any such Incremental Term Loan Commitments that have been terminated prior to
such date of determination without being funded) on or prior to the Effective
Date shall not exceed the Incremental Loan Amount, and (c) the Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
demonstrating the calculations of clauses (a) and (b) in reasonable detail.

ARTICLE VIII

POST-CLOSING REQUIREMENTS

SECTION 8.1 Post-Closing Real Property. Borrower shall as soon as practicable,
but not later than sixty (60) days after the Effective Date (or such later date
as Administrative Agent may determine in its reasonable discretion), deliver or
cause to be delivered to Collateral Agent the following items with respect to
each Mortgaged Real Property, each in form and substance reasonably acceptable
to Administrative Agent:

(a) an amendment to each Mortgage encumbering a Mortgaged Real Property to
include the Fifth Amendment Revolving Commitments (and the Revolving Loans
thereunder), the Incremental Revolving Facility Commitments (and the Revolving
Loans thereunder) and the Term A-4 Facility Loans in the obligations secured by
such Mortgage (the “Mortgage Amendments”), each duly executed and delivered by
an authorized officer of each Credit Party party thereto and in form suitable
for filing and recording in all filing or recording offices that Administrative
Agent may deem necessary or desirable unless Administrative Agent is satisfied
in its reasonable discretion that Mortgage Amendments are not required in order
to secure the applicable Credit Party’s obligations as modified hereby;

(b) such endorsements as reasonably requested by the Administrative Agent with
respect to the Mortgaged Properties, each in form and substance reasonably
satisfactory to Administrative Agent (it being acknowledged that, if requested
by Administrative Agent (in its sole discretion), the aggregate amount of the
coverage under the title insurance policies with respect to the Mortgaged
Properties shall be reasonably increased to the amount so requested by
Administrative Agent); and

(c) with respect to each Mortgage Amendment, legal opinions, each of which shall
be addressed to Administrative Agent, Collateral Agent and the Lenders, dated
the effective date of such Mortgage Amendment and covering such matters as the
Administrative Agent shall reasonably request in a manner customary for
transactions of this type.

SECTION 8.2 Collateral Expenses. Borrower agrees to pay all fees, costs and
expenses incurred in connection with the preparation, execution, filing and
recordation of the Mortgage Amendments, including, without limitation,
reasonable attorneys’ fees, title insurance premiums, filing and recording fees,
title insurance company coordination fees, documentary stamp, mortgage and
intangible taxes, if any, and title search charges and other charges incurred in
connection with the recordation of the Mortgage Amendments and the other matters
described in Section 8.1.

 

10



--------------------------------------------------------------------------------

ARTICLE IX

VALIDITY OF OBLIGATIONS AND LIENS

SECTION 9.1 Validity of Obligations. Borrower and each Guarantor acknowledges
and agrees that, both before and after giving effect to this Fifth Amendment,
Borrower and each Guarantor is, jointly and severally, indebted to the Lenders
and the other Secured Parties for the Obligations (including the Obligations in
respect of the Fifth Amendment Revolving Commitments (including, for the
avoidance of doubt, the Incremental Revolving Facility Commitments) and Term A-4
Facility Loans provided or modified pursuant to this Fifth Amendment), without
defense, counterclaim or offset of any kind. The Borrower and each Guarantor
hereby ratifies and reaffirms the validity, enforceability and binding nature of
such Obligations both before and after giving effect to this Fifth Amendment
(except as the enforceability thereof may be limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights generally and subject to general
principles of equity).

SECTION 9.2 Validity of Liens and Credit Documents. Borrower and each other
Station Party hereby ratifies and reaffirms the validity and enforceability
(except as the enforceability thereof may be limited by bankruptcy, insolvency
or similar laws affecting creditors’ rights generally and subject to general
principles of equity) of the Liens and security interests granted to Collateral
Agent for the benefit of the Secured Parties to secure all of the Obligations
(including the Obligations in respect of the Fifth Amendment Revolving
Commitments (including, for the avoidance of doubt, the Incremental Revolving
Facility Commitments) and Term A-4 Facility Loans provided or modified pursuant
to this Fifth Amendment) by Borrower and each other Station Party pursuant to
the Credit Documents to which any of Borrower or such other Station Party is a
party and hereby confirms and agrees that notwithstanding the effectiveness of
this Fifth Amendment, and except as expressly amended by this Fifth Amendment,
each such Credit Document is, and shall continue to be, in full force and effect
and each is hereby ratified and confirmed in all respects.

ARTICLE X

MISCELLANEOUS

SECTION 10.1 Notice. For purposes of the Amended Credit Agreement, the initial
notice address of each Incremental Revolving Facility Lender (other than any
Incremental Revolving Facility Lender that, immediately prior to the execution
of this Fifth Amendment, is a “Lender” under the Existing Credit Agreement)
shall be as set forth below its signature to this Fifth Amendment.

 

11



--------------------------------------------------------------------------------

SECTION 10.2 Amendment, Modification and Waiver. This Fifth Amendment may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of the Borrower and the Administrative Agent
(acting at the direction of such Lenders as may be required under Section 13.04
of the Amended Credit Agreement).

SECTION 10.3 Entire Agreement. This Fifth Amendment, the Existing Credit
Agreement and the other Credit Documents, constitute the entire agreement among
the parties with respect to the subject matter hereof and thereof and supersede
all other prior agreements and understandings, both written and verbal, among
the parties or any of them with respect to the subject matter hereof.

SECTION 10.4 GOVERNING LAW. THIS FIFTH AMENDMENT, AND ANY CLAIMS, CONTROVERSIES,
DISPUTES, OR CAUSES OF ACTION (WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR
OTHERWISE) BASED UPON OR RELATING TO THIS FIFTH AMENDMENT, SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW PRINCIPLES THAT WOULD APPLY THE LAWS OF
ANOTHER JURISDICTION.

SECTION 10.5 SUBMISSION TO JURISDICTION. EACH PARTY HERETO AGREES THAT
SECTION 13.09(b) OF THE EXISTING CREDIT AGREEMENT SHALL APPLY TO THIS FIFTH
AMENDMENT MUTATIS MUTANDIS.

SECTION 10.6 Severability. Wherever possible, each provision of this Fifth
Amendment shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Fifth Amendment shall be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provisions or the remaining provisions of this Fifth Amendment.

SECTION 10.7 Counterparts. This Fifth Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Fifth Amendment
by facsimile or other electronic transmission (including portable document
format (“.pdf”) or similar format) shall be effective as delivery of a manually
executed counterpart hereof.

SECTION 10.8 Lead Arrangers and Bookrunners. The Borrower has appointed Deutsche
Bank Securities Inc., JPMorgan Chase Bank, N.A., Goldman Sachs Bank USA, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global Markets Inc.,
Citizens Bank, N.A., Credit Suisse Securities (USA) LLC, Fifth Third Bank,
Macquarie Capital (USA) Inc., SunTrust Robinson Humphrey, Inc., UBS Securities
LLC, Wells Fargo Securities, LLC, BNP Paribas Securities Corp. and KeyBank
National Association (collectively, the “Fifth Amendment Arrangers”) to act as
lead arrangers and bookrunners for this Fifth Amendment. Anything herein to the
contrary notwithstanding, the Fifth Amendment Arrangers shall have no powers,
duties or responsibilities under this Fifth Amendment or any of the other Credit
Documents, except in their respective capacities, as applicable, as the
Administrative Agent, Collateral Agent, a Lender or a L/C Lender thereunder.

 

12



--------------------------------------------------------------------------------

SECTION 10.9 Credit Document. This Fifth Amendment shall constitute a “Credit
Document” as defined in the Amended Credit Agreement.

SECTION 10.10 No Novation. This Fifth Amendment shall not extinguish the
obligations for the payment of money outstanding under the Existing Credit
Agreement or discharge or release the priority of any Credit Document (as
defined in the Existing Credit Agreement) or any other security therefor.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Existing Credit Agreement or the instruments,
documents and agreements securing the same, which shall remain in full force and
effect. Nothing in this Fifth Amendment shall be construed as a release or other
discharge of the Borrower or any other Station Party from any of its obligations
and liabilities under the Existing Credit Agreement or the other Credit
Documents (as defined in the Existing Credit Agreement).

SECTION 10.11 Additional Agreements of Lenders. Each Lender party hereto
(a) represents and warrants that it is legally authorized to enter into this
Fifth Amendment; (b) confirms that it has received a copy of the Amended Credit
Agreement, this Fifth Amendment and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Fifth Amendment; (c) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or Agent and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Amended Credit Agreement, the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes each applicable Agent to take such action as agent
on its behalf and to exercise such powers and discretion under the Amended
Credit Agreement, the other Credit Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to each such Agent, as
applicable, by the terms thereof, together with such powers as are incidental
thereto; (e) hereby affirms the acknowledgements and representations of such
Lender as a Lender contained in Section 12.07 of the Amended Credit Agreement;
(f) agrees that it will be bound by the provisions of the Amended Credit
Agreement and will perform in accordance with the terms of the Amended Credit
Agreement all the obligations which by the terms of the Amended Credit Agreement
are required to be performed by it as a Lender, including its obligations
pursuant to Section 13.05 of the Amended Credit Agreement and (e) waives the
right to receive payment of any amounts from Borrower under Section 5.05(a)(4)
of the Amended Credit Agreement in connection with this Fifth Amendment and the
transactions herein contemplated.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be duly
executed as of the day and year first above written, to be effective as of the
Effective Date.

 

Borrower: STATION CASINOS LLC By:   /s/ STEPHEN L. COOTEY Name:   Stephen L.
Cootey Title:   Executive Vice President, Chief Financial   Officer & Treasurer

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

  Guarantors:   NP BOULDER LLC   NP CENTERLINE HOLDINGS LLC   NP DURANGO LLC  
NP FIESTA LLC   NP INSPIRADA LLC   NP IP HOLDINGS LLC   NP LAKE MEAD LLC   NP
MT. ROSE LLC   NP OPCO HOLDINGS LLC   NP OPCO LLC   NP PALACE LLC   NP RED ROCK
LLC   NP RENO CONVENTION CENTER LLC   NP RANCHO LLC   NP SANTA FE LLC   NP
SONOMA LAND HOLDINGS LLC   NP SUNSET LLC   NP TEXAS LLC   NP TOWN CENTER LLC  
STATION GVR ACQUISITION, LLC   FERTITTA ENTERTAINMENT LLC   FE LANDCO MANAGEMENT
LLC   NP LANDCO HOLDCO LLC   NP TROPICANA LLC   CV PROPCO, LLC   RRR PALMS LLC  
FIESTA PARENTCO, L.L.C.   FP HOLDINGS, L.P.   FP HOLDCO, L.L.C.   PALMS PLACE,
LLC   PPII HOLDINGS, L.L.C.   PALMS LEASECO LLC

 

By:   /s/ STEPHEN L. COOTEY Name:   Stephen L. Cootey Title:   Authorized Person

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

   Guarantors:    SC MADERA DEVELOPMENT, LLC    SC MADERA MANAGEMENT, LLC    SC
MICHIGAN, LLC    SC SONOMA DEVELOPMENT, LLC    SC SONOMA MANAGEMENT, LLC

 

By:   /s/ FRANK J. FERTITTA III Name:   Frank J. Fertitta III Title:  
President & Treasurer

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

RED ROCK RESORTS, INC. STATION HOLDCO LLC By:   /s/ STEPHEN L. COOTEY Name:  
Stephen L. Cootey Title:   Executive Vice President, Chief Financial   Officer &
Treasurer

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

Acknowledged and Agreed by: DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as
Administrative Agent By:   /s/ YUMI OKABE Name:   Yumi Okabe Title:   Vice
President

 

By:   /s/ MARIA GUINCHARD Name:   Maria Guinchard Title:   Director

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Fifth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A-3
Facility Loan, Revolving Loan, Revolving Commitment, Swingline Commitment and
L/C Commitment, as applicable, and to retaining 100% of the commitments and
outstanding principal amount of the Term A-3 Facility Loan, Revolving Loan,
Revolving Commitment, Swingline Commitment and L/C Commitment, as applicable, in
each case held by such Lender on the Effective Date for the Fifth Amendment:

 

BANK OF AMERICA, N.A., as Term A-3 Facility Lender, Revolving Lender and L/C
Lender By:   /s/ BRIAN D. CORUM Name:   Brian D. Corum Title:   Managing
Director

If a second signature is necessary:

 

By:     Name:     Title:    

Notice Information:

 

Address:    901 Main St. 64th Floor Telephone:    214-209-0921 Fax:   
214-530-3179 Email:    brian.corum@baml.com

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Fifth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A-3
Facility Loan, Revolving Loan, Revolving Commitment, Swingline Commitment and
L/C Commitment, as applicable, and to retaining 100% of the commitments and
outstanding principal amount of the Term A-3 Facility Loan, Revolving Loan,
Revolving Commitment, Swingline Commitment and L/C Commitment, as applicable, in
each case held by such Lender on the Effective Date for the Fifth Amendment:

 

CITIBANK, N.A., as Revolving Lender By:   /s/ KEITH LUKASAVICH Name:   Keith
Lukasavich Title:   Managing Director and Vice President

Notice Information:

 

Address:    388 Greenwich Street, 35th Floor, New York, NY 10013 Telephone:   
212-816-6522 Email:    Keith.Lukasavich@citi.com

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Fifth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A-3
Facility Loan, Revolving Loan, Revolving Commitment, Swingline Commitment and
L/C Commitment, as applicable, and to retaining 100% of the commitments and
outstanding principal amount of the Term A-3 Facility Loan, Revolving Loan,
Revolving Commitment, Swingline Commitment and L/C Commitment, as applicable, in
each case held by such Lender on the Effective Date for the Fifth Amendment:

 

CITIZENS BANK, N.A., as Term A-3 Facility Lender and Revolving Lender By:   /s/
SEAN MCWHINNIE Name:   Sean McWhinnie Title:   Director

If a second signature is necessary:

 

By:     Name:     Title:    

Notice Information:

 

Address:    20 Cabot Road MMF140 Medford, MA 02155 Telephone:    (781) 655-2063
Fax:    Email:    shuliu.chen@citizensbank.com

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Fifth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A-3
Facility Loan, Revolving Loan, Revolving Commitment, Swingline Commitment and
L/C Commitment, as applicable, and to retaining 100% of the commitments and
outstanding principal amount of the Term A-3 Facility Loan, Revolving Loan,
Revolving Commitment, Swingline Commitment and L/C Commitment, as applicable, in
each case held by such Lender on the Effective Date for the Fifth Amendment:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Revolving Lender By:   /s/ JOHN D.
TORONTO Name:   John D. Toronto Title:   Authorized Signatory

 

By:   /s/ MICHAEL DEL GENIO Name:   Michael Del Genio Title:   Authorized
Signatory

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Fifth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A-3
Facility Loan, Revolving Loan, Revolving Commitment, Swingline Commitment and
L/C Commitment, as applicable, and to retaining 100% of the commitments and
outstanding principal amount of the Term A-3 Facility Loan, Revolving Loan,
Revolving Commitment, Swingline Commitment and L/C Commitment, as applicable, in
each case held by such Lender on the Effective Date for the Fifth Amendment:

 

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as Term A-3 Facility Lender, Revolving
Lender, L/C Lender and Swingline Lender By:   /s/ MARGUERITE SUTTON Name:  
Marguerite Sutton Title:   Vice President

If a second signature is necessary:

By:   /s/ ALICIA SCHUG Name:   Alicia Schug Title:   Vice President

Notice Information:

Address: 60 Wall Street, 2nd Floor, New York, NY 10005

Telephone: (212) 250-6576

Email: philip.tancorra@db.com

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Fifth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A-3
Facility Loan, Revolving Loan, Revolving Commitment, Swingline Commitment and
L/C Commitment, as applicable, and to retaining 100% of the commitments and
outstanding principal amount of the Term A-3 Facility Loan, Revolving Loan,
Revolving Commitment, Swingline Commitment and L/C Commitment, as applicable, in
each case held by such Lender on the Effective Date for the Fifth Amendment:

 

FIFTH THIRD BANK,

as Term A-3 Facility Lender and Revolving Lender

By:    /s/ J. DAVID IZARD Name:   J. David Izard Title:   Managing Director

Notice Information:

 

Address:    2755 Old Milton Parkway Telephone:    Alpharetta, GA 30009 Fax:   
(678) 514-7228 Email:    andy.tessema@53.com

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Fifth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A-3
Facility Loan, Revolving Loan, Revolving Commitment, Swingline Commitment and
L/C Commitment, as applicable, and to retaining 100% of the commitments and
outstanding principal amount of the Term A-3 Facility Loan, Revolving Loan,
Revolving Commitment, Swingline Commitment and L/C Commitment, as applicable, in
each case held by such Lender on the Effective Date for the Fifth Amendment:

 

GOLDMAN SACHS BANK USA,

as Revolving Lender

By:    /s/ ANNIE CARR Name:   Annie Carr Title:   Authorized Signatory

Notice Information:

Address: 200 West Street, New York, NY 10282

Telephone: 212-902-1099

Fax: 917-977-3966

Email: gs-sbd-admin-contacts@ny.email.gs.com

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Fifth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A-3
Facility Loan, Revolving Loan, Revolving Commitment, Swingline Commitment and
L/C Commitment, as applicable, and to retaining 100% of the commitments and
outstanding principal amount of the Term A-3 Facility Loan, Revolving Loan,
Revolving Commitment, Swingline Commitment and L/C Commitment, as applicable, in
each case held by such Lender on the Effective Date for the Fifth Amendment:

 

JPMORGAN CHASE BANK, N.A.,

as Term A-3 Facility Lender, Revolving Lender, and L/C Lender

By:    /s/ NADEIGE DANG Name:   Nadeige Dang Title:   Executive Director

Notice Information:

 

Address:    251 South Lake Avenue    Suite #900    Pasadena, CA 91101
Telephone:      (626) 432-3958 Fax:    (646) 861-6193 Email:   
nadeige.dang@jpmorgan.com

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Fifth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A-3
Facility Loan, Revolving Loan, Revolving Commitment, Swingline Commitment and
L/C Commitment, as applicable, and to retaining 100% of the commitments and
outstanding principal amount of the Term A-3 Facility Loan, Revolving Loan,
Revolving Commitment, Swingline Commitment and L/C Commitment, as applicable, in
each case held by such Lender on the Effective Date for the Fifth Amendment:

 

MIHI LLC,

as Revolving Lender

By:    /s/ LISA GRUSHKIN Name:   Lisa Grushkin Title:   Authorized Signatory

 

If a second signature is necessary:

By:    /s/ MIMI SHIH Name:   Mimi Shih Title:   Authorized Signatory

Notice Information:

Address: 125 West 55th Street, New York NY 10019

Telephone: 212-231-6132

Fax: 212-231-6518

Email: maccap.dcmadmin@macquarie.com

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Fifth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A-3
Facility Loan, Revolving Loan, Revolving Commitment, Swingline Commitment and
L/C Commitment, as applicable, and to retaining 100% of the commitments and
outstanding principal amount of the Term A-3 Facility Loan, Revolving Loan,
Revolving Commitment, Swingline Commitment and L/C Commitment, as applicable, in
each case held by such Lender on the Effective Date for the Fifth Amendment:

 

SUNTRUST BANK,

as Term A-3 Facility Lender

By:    /s/ TESHA WINSLOW Name:   Tesha Winslow Title:   Director

Notice Information:

Address: 3333 Peachtree Rd, NE, Atlanta, GA 30326

Telephone: 404.439.7325

Email: tesha.winslow@suntrust.com

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

The undersigned Lender hereby consents to this Fifth Amendment with respect to
100% of the commitments and outstanding principal amount of the Term A-3
Facility Loan, Revolving Loan, Revolving Commitment, Swingline Commitment and
L/C Commitment, as applicable, and to retaining 100% of the commitments and
outstanding principal amount of the Term A-3 Facility Loan, Revolving Loan,
Revolving Commitment, Swingline Commitment and L/C Commitment, as applicable, in
each case held by such Lender on the Effective Date for the Fifth Amendment:

 

WELLS FARGO BANK, N.A.,

as Term A-3 Facility and Revolving Lender

By:    /s/ DUC DANG Name:   Duc Dang Title:   Vice President

 

If a second signature is necessary:

By:      Name:      Title:     

Notice Information:

Attn: Frances Cordova

Address: 1700 Lincoln Street, Denver, CO, 80203

Telephone: 303-863-5994

Fax: 866-269-8331

Email: DENLNSVMemberNotices@wellsfargo.com

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH,

as Incremental Revolving Facility Lender

By:    /s/ MARGUERITE SUTTON Name:   Marguerite Sutton Title:   Vice President

 

If a second signature is necessary:

By:    /s/ ALICIA SCHUG Name:   Alicia Schug Title:   Vice President

Notice Information:

Address: 60 Wall Street, 2nd Floor, New York, NY 10005

Telephone: (212) 250-6576

Email: philip.tancorra@db.com

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

BNP PARIBAS,

as Incremental Revolving Facility Lender

By:    /s/ JAMES MCHALE Name:   James McHale Title:   Managing Director

 

If a second signature is necessary:

By:    /s/ SANG W. HAN Name:   Sang W. Han Title:   Vice President

Notice Information:

Address: 787 7th Ave, New York, NY 10019

Telephone: (514) 285 6100

Fax: (201) 616 7911

Email: DL.NYK_LS_LOAN_BOOK@US.BNPPARIBAS.COM

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Incremental Revolving Facility Lender

By:    /s/ KEVIN BRICKMAN Name:   Kevin Brickman Title:   Managing Director

 

If a second signature is necessary:

By:      Name:      Title:     

Notice Information:

Contact: Matthew Bradley

Address: 127 Public Square, Cleveland, Ohio 44114

Telephone: (216) 689-3270

Fax: NA

Email: matthew.bradley@keybank.com

Additional Contact: Key Agency Services

Address: 4900 Tiedeman Road, Brooklyn, Ohio 44144

Telephone: NA

Fax: (216) 370-5997

Email: kas_servicing@keybank.com

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

SCHEDULE A

Incremental Revolving Facility Commitments

 

Name of Incremental Revolving Facility Lender

   Amount  

Deutsche Bank AG Cayman Islands Branch

   $ 15,000,000  

BNP Paribas

   $ 75,000,000  

KeyBank National Association

   $ 25,000,000     

 

 

     Total: $ 115,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE B

Term A-3 Facility Loans modified into Term A-4 Facility Loans

 

Name of Extending Term A-3 Facility Lender

   Term A-3 Facility Loans
modified into Term A-4
Facility Loans  

Deutsche Bank AG Cayman Islands Branch

   $ 27,846,801.47  

JPMorgan Chase Bank, N.A.

   $ 26,477,038.55  

Bank of America, N.A.

   $ 25,609,546.69  

Fifth Third Bank

   $ 27,526,184.68  

Citizens Bank, N.A.

   $ 18,676,830.92  

SunTrust Bank

   $ 46,266,233.66  

Wells Fargo Bank, N.A.

   $ 27,187,500.00     

 

 

     Total: $ 199,590,135.97     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE C

Closing Date Revolving Commitments modified into Fifth Amendment Revolving
Commitments

 

Name of Extending Revolving Lender

   Closing Date Revolving
Commitments modified
into Fifth Amendment
Revolving Commitments  

Deutsche Bank AG Cayman Islands Branch

   $ 111,245,421.25  

JPMorgan Chase Bank, N.A.

   $ 96,245,421.25  

Bank of America, N.A.

   $ 96,245,421.25  

Fifth Third Bank

   $ 94,093,406.59  

Goldman Sachs Bank USA

   $ 50,000,000.00  

Citibank, N.A.

   $ 25,000,000.00  

Citizens Bank, N.A.

   $ 78,956,043.96  

Credit Suisse AG, Cayman Islands Branch

   $ 26,346,153.84  

MIHI LLC

   $ 25,137,362.63  

Wells Fargo Bank, N.A.

   $ 96,000,000.00  

BNP Paribas

   $ 75,000,000.00  

KeyBank National Association

   $ 25,000,000.00     

 

 

     Total: $ 799,269,230.77     

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Amendments to Existing Credit Agreement

[See Attached]